Title: From George Washington to Major General Israel Putnam, 2 November 1778
From: Washington, George
To: Putnam, Israel


  
    Dear Sir;
    Head Quarters Fredericksburg [N.Y.]November 2d 1778
  
General Gates having been ordered by Congress to repair to Boston and take the command of the Eastern district; I have thought it best, that you should proceed to Hartford and take the command of the division late General Gates, consisting of Poor’s, Patterson’s and Larned’s brigades. This you will, therefore, be pleased to do without delay. The standing order for that division is that it is to remain at Hartford ’till further orders from me, or till the arrival of the enemy’s fleet to the Eastward shall demonstrate that they intend a serious land operation that way; in which case You are to advance and give me instant notice of it, as it is my intention on such an event to proceed immediately Eastward.
You will communicate to General Mughlenbergh on whom the command of your division will now devolve—whatever instructions you have received from me respecting it, and whatever other information may be necessary for his government. I am Dr Sir Yr most Obedt servt
